Case 1:19-cv-00044-LPS Document 212 Filed 05/31/19 Page 1 of 3 PageID #: 8245



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 CIPLA LTD. and CIPLA USA, INC.,                         )
                                                         )
                        Plaintiffs,                      )
                                                         ) C.A. No.: 1:19-cv-00044-LPS
             v.                                          )
                                                         ) FILED UNDER SEAL
 AMGEN INC., and TEVA PHARMACEUTICALS                    )
 USA, INC.,                                              )
                                                         )
                        Defendants.                      )

                     BRIEF IN SUPPORT OF PROPOSED REDACTIONS

       In response to the Order dated February 19, 2019 (D.I. 55), the Order dated March 12, 2019

(D.I. 128), the Order dated April 2, 2019 (D.I. 181 at 37:6-11), and the Order dated May 3, 2019

(D.I. 192), Cipla Ltd. and Cipla USA, Inc. (collectively “Cipla” or “Plaintiffs”) hereby submit this

brief in support of the specific proposed redactions that have been submitted herewith.

       The Third Circuit has held that courts may exercise the power to deny access to judicial

records, for example, “where they are sources of business information that might harm a litigant’s

competitive standing.” Littlejohn v. BIC Corp., 851 F.2d 673, 678 (3d Cir. 1988). “Indeed, the

Federal Rules of Civil Procedure empower courts to make any order that justice requires to protect

a party or person from ‘annoyance, embarrassment, oppression, or undue burden or expense,’

including ‘that a trade secret or other confidential research, development, or commercial

information not be revealed or be revealed only in a specified way.’ Fed.R.Civ.P. 26(c).” Mosaid

Technologies Inc. v. LSI Corp., 878 F. Supp. 2d 503, 507 (D. Del. 2012).

       The proposed redactions to the Second Declaration of Lynn M. Russo, dated May 29, 2019

(D.I. 210) are limited in scope and fall into two categories: 1) information regarding terms of

confidential agreements; and 2) commercially sensitive business information.
Case 1:19-cv-00044-LPS Document 212 Filed 05/31/19 Page 2 of 3 PageID #: 8246



       Second Declaration of Lynn M. Russo Exhibits 1-2

       As to the litigation settlement agreements between Amgen and third parties, the Court has

ordered that that those agreements be kept under seal and maintained as outside counsel only until

further order of the Court (D.I. 181 at 37:6-11). The redactions to D.I. 210 include Amgen

confidential agreements with third parties.

       Second Declaration of Lynn M. Russo Exhibits 3, 5, and 7

       Exhibits 3, 5, and 7 contain Teva’s commercially sensitive information that the parties have

agreed should be maintained as highly confidential outside counsel only information.

       Second Declaration of Lynn M. Russo Exhibit 4

       Exhibit 4 is excerpts from the transcript of the January 25, 2019 Telephone Conference

with the Court (D.I. 24), that remains under seal.

       All categories of information that have been redacted fall under the types of information

contemplated in Littlejohn and Mosaid Technologies as warranting protection by the Court and are

consistent with the Court’s Order dated February 19, 2019 (D.I. 55), the Court’s Order dated March

12, 2019 (D.I. 128), the Court’s Order dated April 2, 2019 (D.I. 181 at 37:6-11), and the Court’s

Order dated May 3, 2019 (D.I. 192).

       Attached as Exhibit A is a highlighted version of the proposed redactions and attached as

Exhibit B is the redacted version of D.I. 210.




                                                 2
Case 1:19-cv-00044-LPS Document 212 Filed 05/31/19 Page 3 of 3 PageID #: 8247



       WHEREFORE, Plaintiffs respectfully request that the Court grant this Motion and such

further relief as the Court deems just and proper.

 Dated: May 30, 2019                                 Respectfully submitted,

                                                     FARNAN LLP
 Of Counsel:
                                                     /s/ Michael J. Farnan
 James W. Dabney                                     Sue L. Robinson (Bar No. 100658)
 Patrice P. Jean                                     Brian E. Farnan (Bar No. 4089)
 Dina Hoffer                                         Michael J. Farnan (Bar No. 5165)
 Deanne K. Cevasco                                   919 North Market Street
 David E. Lansky                                     12th Floor
 Lynn M. Russo                                       Wilmington, DE 19801
 HUGHES HUBBARD & REED LLP                           (302) 777-0300 (Telephone)
 One Battery Park Plaza                                 (302) 777-0301 (Facsimile)
 New York, NY 10004                                  srobinson@farnanlaw.com
 (212) 837-6803                                      bfarnan@farnanlaw.com
 james.dabney@hugheshubbard.com                      mfarnan@farnanlaw.com
 patrice.jean@hugheshubbard.com
 deanne.cevasco@hugheshubbard.com                    Attorneys for Plaintiffs
 david.lansky@hugheshubbard.com
 lynn.russo@hugheshubbard.com




                                                 3
